ORDER

PER CURIAM.
Antoine Hamilton (“Movant”) appeals from the motion court’s denial, after an evidentiary hearing, of his Rule 29.15 post-conviction relief motion. Movant’s conviction and sentence was affirmed on direct appeal in State v. Hamilton, 326 S.W.3d 502 (Mo.App. E.D.2010). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudéntial purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).